

Execution Version


SECURITIES ESCROW AGREEMENT


SECURITIES ESCROW AGREEMENT, dated as of May 19, 2010 (the “Agreement”) by and
among 57th Street General Acquisition Corp., a Delaware corporation (the
“Company”), 57th Street GAC Holdings LLC (“Holdings” or the “Initial
Stockholder”), the undersigned parties listed as the Underwriter Warrantholders
on the signature pages hereto (the “Underwriter Warrantholders”), and
Continental Stock Transfer & Trust Company, a New York corporation (the “Escrow
Agent”).


WHEREAS, the Company has entered into an Underwriting Agreement, dated May 19,
2010 (“Underwriting Agreement”) with Morgan Joseph & Co. Inc., (“MJ” or the
“Representative”), acting as representative of the several underwriters
(collectively, the “Underwriters”), pursuant to which, among other matters, the
Underwriters have agreed to purchase 5,000,000 units (not including the
underwriters’ over-allotment option) (“Units”) of the Company’ securities. Each
Unit consists of one share of the Company’s common stock, par value $.0001 per
share (the “Common Stock”), and one warrant (“Warrant”), each Warrant to
purchase one share of Common Stock, all as more fully described in the Company’s
definitive Prospectus, dated May 19, 2010 (“Prospectus”) comprising part of the
Company’s Registration Statement on Form S-1 (File No. 333-163134) under the
Securities Act of 1933, as amended (the “Registration Statement”), declared
effective on May 19, 2010 (the “Effective Date”);


WHEREAS, the Initial Stockholder has agreed, as a condition of the Underwriters’
obligation to purchase the Units pursuant to the Underwriting Agreement and to
offer them to the public, to deposit all of its shares of Common Stock, as set
forth opposite its name on Exhibit A attached hereto, in aggregate 638,889
shares (83,333 of which are subject to forfeiture to the extent the
over-allotment option is not exercised in full) (the “Escrow Shares”), in escrow
as hereinafter provided;


WHEREAS, the Company has entered into an amended and restated Warrant
Subscription Agreement with Holdings and the Underwriter Warrantholders
(collectively, the “Initial Warrantholders”), dated May 19, 2010 (the
“Subscription Agreement”), pursuant to which the Initial Warrantholders have
agreed to purchase 3,700,000 warrants (the “Private Warrants”) in a private
placement transaction;


WHEREAS, the Initial Warrantholders have agreed as a condition of the sale of
the Private Warrants to deposit all of their respective Private Warrants
(together with the Escrow Shares, the “Escrow Securities”), as set forth
opposite their respective names on Exhibit A attached hereto, with the Escrow
Agent as hereinafter provided; and


WHEREAS, the Company and the Initial Stockholder and Initial Warrantholders
desire that the Escrow Agent accept the Escrow Securities, in escrow, to be held
and disbursed as hereinafter provided.

 
 

--------------------------------------------------------------------------------

 


IT IS AGREED:


1.           Appointment of Escrow Agent. The Company, the Initial Stockholder
and Initial Warrantholders hereby appoint the Escrow Agent to act in accordance
with and subject to the terms of this Agreement and the Escrow Agent hereby
accepts such appointment and agrees to act in accordance with and subject to
such terms.


2.           Deposit of Escrow Securities. On or before the Effective Date, the
Initial Stockholder and Initial Warrantholders shall deliver to the Escrow Agent
certificates representing their respective Escrow Securities, in proper transfer
order with Medallion guaranteed stock powers, to be held and disbursed subject
to the terms and conditions of this Agreement. The Initial Stockholder and
Initial Warrantholders acknowledge and agree that the certificates representing
the Escrow Securities will bear a legend to reflect the deposit of such Escrow
Securities under this Agreement.


3.           Disbursement of the Escrow Securities.  The Escrow Agent shall hold
each of the Escrow Shares and the Private Warrants until the termination of
their respective Escrow Period (as defined below). In the case of the Escrow
Shares, the “Escrow Period” shall be the period beginning on the date the
certificates representing the Shares are deposited with the Escrow Agent and
ending on the date that is one year following the consummation of the initial
Business Transaction (as such term is defined in the Registration Statement) or
earlier if, subsequent to the Business Transaction the Company consummates a
subsequent liquidation, merger, stock exchange or other similar transaction
which results in all of the Company stockholders having the right to exchange
their shares of Common Stock for cash, securities or other property.  In the
case of the Private Warrants, the “Escrow Period” shall be the period beginning
on the date the certificates representing the Private Warrants are deposited
with the Escrow Agent and ending 30 days following the date of the consummation
of the initial Business Transaction. On the termination date of the applicable
Escrow Period, the Escrow Agent shall, upon written instructions from the
Company, disburse the Escrow Securities to such holders; provided, however, that
if the Escrow Agent is notified by the Company pursuant to Section 6.7 hereof
that the Company is (i) being liquidated at any time during the Escrow Period,
or (ii) that up to 83,333 of the Escrow Shares have been forfeited, then the
Escrow Agent shall promptly destroy the certificates representing such Escrow
Securities (or portion thereof, as applicable).  The Escrow Agent shall have no
further duties hereunder after the disbursement or destruction of the Escrow
Securities in accordance with this Section 3.


4.           Rights of Initial Holder in Escrow Securities.


4.1.           Voting Rights as a Stockholder. Subject to the terms of the
Insider Letter described in Section 4.4 hereof and except as herein provided,
the Initial Stockholder shall retain all of its rights as a stockholder of the
Company during the Escrow Period, including, without limitation, the right to
vote the Escrow Shares.


4.2.           Dividends and Other Distributions in Respect of the Escrow
Securities. During the Escrow Period, all dividends payable in cash with respect
to the Escrow Securities shall be paid to the Initial Stockholder, but all
dividends payable in stock or other non-cash property (“Non-Cash Dividends”)
shall be delivered to the Escrow Agent to hold in accordance with the terms
hereof. As used herein, the term “Escrow Securities” shall be deemed to include
the Non-Cash Dividends distributed thereon, if any.

 
2

--------------------------------------------------------------------------------

 


4.3.           Restrictions on Transfer.  During the Escrow Period, no sale,
transfer or other disposition may be made of any or all of the Escrow Securities
except (i) upon the dissolution and liquidation of holder and the distribution
of assets to its members; (ii) by gift to an immediate family member of any
Initial Stockholder or the Initial Warrantholders members or to a trust, the
beneficiary of which is an immediate family member of such Initial Stockholder
or a member of the immediate family of the Initial Warrantholders’ members,
(iii) by virtue of the laws of descent and distribution upon death of any
Initial Stockholder or any member of an Initial Warrantholder, (iv) pursuant to
a qualified domestic relations order, (v) in the event of the Company’s
liquidation prior to completion of its initial Business Transaction or (vi) in
the event of the Company’s consummation of a liquidation, merger, stock exchange
or other similar transaction which results in all of the Company’s stockholders
having the right to exchange their shares of common stock for cash, securities
or other property subsequent to the Company’s consummation of an initial
Business Transaction; provided, however, that such permissive transfers may be
implemented only upon the respective transferee’s written agreement to be bound
by the terms and conditions of this Agreement and of the Insider Letter signed
by the Initial Stockholder that is transferring the Escrow Shares. Even if
transferred in accordance with this Section 4.3, the Escrow Securities will
remain subject to this agreement and may be released from escrow only in
accordance with Section 3 hereof.  During the Escrow Period, the Initial
Stockholder shall not pledge or grant a security interest in the Escrow
Securities or grant a security interest in its rights under this Agreement.


4.4.           Insider Letters. The Initial Stockholder has executed a letter
agreement with the Representative and the Company, dated as of the Effective
Date, and which is filed as an exhibit to the Registration Statement (each an
“Insider Letter”), respecting the rights and obligations of such Initial
Stockholder in certain events, including, but not limited to, the liquidation of
the Company.


5.           Concerning the Escrow Agent.


5.1.           Good Faith Reliance. The Escrow Agent shall not be liable for any
action taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent, which counsel may be company counsel),
statement, instrument, report or other paper or document (not only as to its due
execution and the validity and effectiveness of its provisions, but also as to
the truth and acceptability of any information therein contained) which is
believed by the Escrow Agent to be genuine and to be signed or presented by the
proper person or persons. The Escrow Agent shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this Agreement
unless evidenced by a writing delivered to the Escrow Agent signed by the proper
party or parties and, if the duties or rights of the Escrow Agent are affected,
unless it shall have given its prior written consent thereto.

 
3

--------------------------------------------------------------------------------

 


5.2.           Indemnification. The Escrow Agent shall be indemnified and held
harmless by the Company from and against any expenses, including reasonable
counsel fees and disbursements, or loss suffered by the Escrow Agent in
connection with any action taken by it hereunder, action, suit or other
proceeding involving any claim which in any way, directly or indirectly, arises
out of or relates to this Agreement, the services of the Escrow Agent hereunder,
or the Escrow Securities held by it hereunder, other than expenses or losses
arising from the gross negligence or willful misconduct of the Escrow Agent.
Promptly after the receipt by the Escrow Agent of notice of any demand or claim
or the commencement of any action, suit or proceeding, the Escrow Agent shall
notify the other parties hereto in writing. In the event of the receipt of such
notice, the Escrow Agent, in its sole discretion, may commence an action in the
nature of interpleader in an appropriate court to determine ownership or
disposition of the Escrow Securities or it may deposit the Escrow Securities
with the clerk of any appropriate court or it may retain the Escrow Securities
pending receipt of a final, non appealable order of a court having jurisdiction
over all of the parties hereto directing to whom and under what circumstances
the Escrow Securities are to be disbursed and delivered. The provisions of this
Section 5.2 shall survive in the event the Escrow Agent resigns or is discharged
pursuant to Sections 5.5 or 5.6 below.


5.3.           Compensation. The Escrow Agent shall be entitled to reasonable
compensation from the Company for all services rendered by it hereunder, as set
forth on Exhibit B hereto. The Escrow Agent shall also be entitled to
reimbursement from the Company for all expenses paid or incurred by it in the
administration of its duties hereunder including, but not limited to, all
counsel, advisors’ and agents’ fees and disbursements and all taxes or other
governmental charges.


5.4.           Further Assurances. From time to time on and after the date
hereof, the Company and the Initial Stockholder shall deliver or cause to be
delivered to the Escrow Agent such further documents and instruments and shall
do or cause to be done such further acts as the Escrow Agent shall reasonably
request to carry out more effectively the provisions and purposes of this
Agreement, to evidence compliance herewith or to assure itself that it is
protected in acting hereunder.


5.5.           Resignation. The Escrow Agent may resign at any time and be
discharged from its duties as escrow agent hereunder by its giving the other
parties hereto written notice and such resignation shall become effective as
hereinafter provided. Such resignation shall become effective at such time that
the Escrow Agent shall turn over to a successor escrow agent appointed by the
Company and approved by the Representative, which approval will not be
unreasonably withheld, conditioned or delayed, the Escrow Securities held
hereunder. If no new escrow agent is so appointed within the 60 day period
following the giving of such notice of resignation, the Escrow Agent may deposit
the Escrow Securities with any court it reasonably deems appropriate.


5.6.           Discharge of Escrow Agent. The Escrow Agent shall resign and be
discharged from its duties as escrow agent hereunder if so requested in writing
at any time by the other parties hereto, jointly, provided, however, that such
resignation shall become effective only upon acceptance of appointment by a
successor escrow agent as provided in Section 5.5.

 
4

--------------------------------------------------------------------------------

 


5.7.           Liability. Notwithstanding anything herein to the contrary, the
Escrow Agent shall not be relieved from liability hereunder for its own gross
negligence or its own willful misconduct.


6.           Miscellaneous.


6.1.           Governing Law. This Agreement shall for all purposes be deemed to
be made under and shall be construed in accordance with the laws of the State of
New York. Each of the parties hereby agrees that any action, proceeding or claim
against it arising out of or relating in any way to this Agreement shall be
brought and enforced in the courts of the State of New York or the United States
District Court for the Southern District of New York, and irrevocably submits to
such personal jurisdiction, which jurisdiction shall be exclusive. Each of the
parties hereby waives any objection to such exclusive jurisdiction and that such
courts represent an inconvenient forum.


6.2.           Entire Agreement. This Agreement and the Insider Letters contain
the entire agreement of the parties hereto with respect to the subject matter
hereof and, except as expressly provided herein, may not be changed or modified
except by an instrument in writing signed by the party to the charged.  In
connection with any proposed amendment, the Escrow Agent may request an opinion
of issuer’s counsel as to the validity of the proposed amendment as a condition
to its execution of said amendment.


6.3.           Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation thereof.


6.4.           Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the respective parties hereto and their legal representative,
successors and assigns.


6.5.           Notices. Any notice or other communication required or which may
be given hereunder shall be in writing and either be delivered personally or by
private national courier service, or be mailed, certified or registered mail,
return receipt requested, postage prepaid, and shall be deemed given when so
delivered personally or, if sent by private national courier service, on the
next business day after delivery to the courier, or, if mailed, two business
days after the date of mailing, as follows:


if to the Escrow Agent, to:


Continental Stock Transfer & Trust Company
17 Battery Place
New York, NY 10004
Attn: Frank DiPalo
Fax No.: (212) 616-7620
 
 
5

--------------------------------------------------------------------------------

 
 
if to the Company, to:

 
57th Street General Acquisition Corp.
590 Madison Avenue, 35th Floor
New York, NY 10022
Attn: Mark D. Klein
Fax No.: (212) 409-2407


and a copy, which shall not constitute notice, to:


Ellenoff, Grossman & Schole LLP
150 East 42nd Street, 11th Floor
New York, New York 10017
Attn: Douglas Ellenoff, Esq.
Fax No.: (212) 370-7889


if to any Initial Stockholder or Initial Warrantholders, to the address set
forth in Exhibit A hereto.


if the to the representative of the underwriters, to:


Morgan Joseph & Co. Inc.,
Morgan Joseph & Co. Inc.
600 Fifth Avenue, 19th Floor
New York, NY 10020
Attn: Tina Pappas
Fax No.: (212) 218-3760


with a copy, to:


McDermott Will & Emery LLP
340 Madison Avenue
New York, New York 10173
Attn: Joel L. Rubinstein, Esq.
Fax No.: (212) 547-5444
 
The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.


6.6.           Liquidation of Company; Forfeiture. The Company shall give the
Escrow Agent prompt written notification of (i) the liquidation of the Company
or (ii) forfeiture of up to 83,333 Escrow Shares held by 57th Street GAC
Holdings LLC to the extent the underwriters over-allotment option is not
exercised in full, as further described in the Registration Statement.

 
6

--------------------------------------------------------------------------------

 

6.7.           Trust Account Waiver. Notwithstanding anything herein to the
contrary, the Escrow Agent hereby waives any and all right, title, interest or
claim of any kind (“Claim”) in or to any distribution of the trust account (the
“Trust Account”) in which the proceeds of the initial public offering conducted
by the Company pursuant to the Prospectus (the “IPO”) and the proceeds of the
sale of the Private Warrants will be deposited and held for the benefit of the
holders of the securities purchased in the IPO, as described in greater detail
in the Prospectus, and hereby agrees not to seek recourse, reimbursement,
payment or satisfaction for any Claim against the Trust Account for any reason
whatsoever.


6.8.           Third Party Beneficiaries. The Initial Stockholder hereby
acknowledges that the Underwriters, including, without limitation, the
Representative, are third party beneficiaries of this Agreement and this
Agreement cannot be modified or changed without the prior written consent of the
Representative.


6.9.           Counterparts. This Agreement may be executed in several
counterparts each one of which shall constitute an original and may be delivered
by facsimile transmission and together shall constitute one instrument.


[remainder of page intentionally left blank]
 
7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused the execution of this Agreement as of
the date first above written.



 
57TH STREET GENERAL ACQUISITION CORP.
     
By:
/s/ Paul Lapping
   
Name: Paul Lapping
   
Title: CFO, Secretary and Treasurer

 

 
CONTINENTAL STOCK TRANSFER
 
& TRUST COMPANY
     
By:
/s/ John Comer
 
Name:
John W. Comer, Jr.
   
Title:     Vice President




 
57TH STREET GAC HOLDINGS LLC
       
By:
/s/ Paul Lapping
   
Name: Paul Lapping
   
Title: Managing Member


 
8

--------------------------------------------------------------------------------

 



 
UNDERWRITER WARRANTHOLDERS:
     
MORGAN JOSEPH & CO. INC.
     
By:
/s/ Tina Pappas
     
Name: Tina Pappas
   
Title: Managing Member
     
LADENBURG THALMANN & CO. INC.
     
By:
/s/ Richard Matty
     
Name: Richard B. Matty
   
Title: Syndicate Manager
     
I-BANKERS SECURITIES, INC.
     
By:
/s/ Shelly Gluck
     
Name: Shelly Gluck
   
Title:  President
     
RODMAN & RENSHAW, LLC
     
By:
/s/ Gregory Dow
     
Name: Gregory Dow
   
Title: General Counsel
     
MAXIM GROUP LLC
     
By:
/s/ Paul LaRosa
     
Name: Paul LaRosa
   
Title:  Senior Managing Director


 
9

--------------------------------------------------------------------------------

 


EXHIBIT A

 
10

--------------------------------------------------------------------------------

 


57th Street GAC Holdings LLC
590 Madison Avenue, 35th Floor
New York, NY 10022
Attn:
Facsimile Number:
EIN: 27-1215274
Number of Shares: 638,889 (up to 83,333) of which are subject to forfeiture in
the event the underwriters over-allotment option is not exercised in full)
Number of Warrants: 3,500,000


Morgan Joseph & Co. Inc.
600 Fifth Avenue, 19th Floor
New York, NY 10020
Attn: Tina Pappas
Fax No.: (212) 218-3760
Number of Warrants: 85,000


Ladenburg Thalmann & Co. Inc.
153 East 53rd Street, 49th Floor
New York, NY  10022
Attn: Steven Kaplan
Fax No.: (212) 409-2169
Number of Warrants: 85,000


I-Bankers Securities Incorporated
810 Seventh Avenue, 11th Floor
New York, NY  10019
Attn: Robert E. Parker III
Fax No.: (212) 419-3895
Number of Warrants: 10,000


Maxim Group LLC
405 Lexington Avenue
New York, NY 10174
Attn: Paul G. LaRosa
Fax No.: (212) 895-3762
Number of Warrants: 10,000


Rodman & Renshaw, LLC
1251 Avenue of the Americas, 20th Floor
New York, NY 10020
Attn: Ramnarain Jaigobind
Fax No.: 212-581-5690
Number of Warrants: 10,000
 

 
11

--------------------------------------------------------------------------------

 


EXHIBIT B


Escrow Agent Fees


$2,400 annually for acting agent escrow fee.


First year agent fee to be paid at closing.

 
12

--------------------------------------------------------------------------------

 